Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (hereinafter “Agreement”) is entered into and becomes
effective as of June 24, 2020 (hereinafter “Effective Date”) by and between One
Stop Systems, Inc. (hereinafter “OSS” or “Employer” or “Company”), and David
Raun (hereinafter “Executive”).

RECITALS

A. OSS is a corporation and is doing business in the State of California.

B. Both OSS and Executive desire that Executive be hired as its President and
Chief Executive Officer (hereinafter “CEO”) on a full-time basis for Employer
pursuant to the terms of this written Agreement.

IN CONSIDERATION of the promises and of the mutual covenants contained herein,
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

AGREEMENT

1. Employment. OSS hereby engages Executive to serve as its President and CEO,
and Executive hereby accepts such an engagement upon the terms and conditions
set forth herein.

2. Term. The term of this Agreement shall begin on the Effective Date stated
above and shall remain in effect for three (3) years, unless terminated pursuant
to Section 10. If the Agreement is not terminated pursuant to Section 10, the
Agreement shall continue from year to year, unless either party to the Agreement
gives written notice to the other of a desire to change, amend, modify or
terminate the Agreement, at least sixty (60) days prior to the end of the then
existing term of the Agreement.

3. Duties. Executive is employed to serve as the President and CEO and shall
perform such duties as are customarily performed by a President and CEO, and
such other duties as the Board of Directors assigns from time to time. Executive
acknowledges that he is accountable to—and reports to—the Board of Directors
(hereinafter “Board”) who will be Executive’s supervisor, generally
communicating through its Chairperson. As part of Executive’s duties, Executive
acknowledges and understands that: (a) Executive will devote his utmost
knowledge and best skill to the performance of his duties; (b) Executive shall
devote his full business time to the rendition of such services, subject to
absences for customary vacations and for temporary illness; and (c) Executive
will not engage in any other gainful occupation which requires his personal
attention without prior consent of OSS, with the exception that Executive may
personally trade in stock, bonds, securities, commodities or real estate
investments for his own benefit. Executive is permitted to remain on any outside
boards of directors he sat on as of the Effective Date, and may join other
outside board(s) of directors, with prior consent of OSS, which consent will not
unreasonably be withheld. In performing

 

1



--------------------------------------------------------------------------------

his duties hereunder, Executive shall support and implement the business,
operational and strategic plans approved from time to time by the Board and
shall support and cooperate with the Company’s efforts to operate in conformity
with the business and strategic plans approved by the Board.

4. Personnel Policies and Procedures. OSS shall have the authority to establish
from time to time personnel policies and procedures to be followed by its
employees. Executive agrees to comply with the policies and procedures of OSS.
To the extent any provisions in OSS’ personnel policies and procedures differ
with the terms of this Agreement, the terms of this Agreement shall apply.

5. Compensation.

a. Salary. During the term of this Agreement, Executive shall be paid a salary
that is equivalent to Three Hundred Forty-Five Thousand Dollars ($345,000) per
year, less any required withholdings and deductions (hereinafter “Base Salary”).
Such Base Salary shall be prorated for any partial year of employment on the
basis of a 365-day fiscal year. Executive will receive Executive’s Base Salary
incrementally in semi-monthly payments on the Company’s regular payroll dates.
Executive’s Base Salary (and Annual Bonus) are subject to annual review by the
Board and may be changed from time to time in the Company’s discretion.

b. Annual Bonus. Executive shall be eligible to receive an annual bonus (paid
out quarterly if targets are met) that is equivalent to fifty percent (50%) of
his then annual Base Salary if he meets the applicable bonus criteria. The bonus
is based on Employer meeting financial objectives that will be provided to
Executive at the beginning of the calendar year. Executive shall be eligible to
receive a prorated bonus in 2020, with an effective date of February 18, 2020.
Executive must be employed on the last day of a calendar quarter to be eligible
for a bonus for that quarter.

c. Discretionary Bonus. Executive shall be eligible to receive a bonus, at the
sole discretion of the Board, if the Company’s common stock price reaches $5.50
per share and remains at or above that level for six (6) consecutive months.

d. Equity Incentives.

i. RSUs. Subject to the approval of the Board, Executive shall receive up to
Four Hundred Twelve Thousand One Hundred Twenty-Five (412,125) Restricted Stock
Units (“RSUs”), which shall be granted pursuant to the Equity Incentive Plan.
The RSUs shall vest over three (3) years, with one third of the RSUs vesting
following the one-year anniversary of the date of grant, and the remaining RSUs
shall vest in four (4) equal installments, commencing six (6) months after the
one-year anniversary of the date of grant and every six (6) months thereafter
until fully vested, provided that Executive is still employed by the Company on
each vesting date. Notwithstanding the foregoing, any unvested RSUs shall
automatically vest immediately prior to the consummation of a Change in Control.

 

2



--------------------------------------------------------------------------------

ii. Incentive Stock Options (“ISOs”). Subject to the approval of the Board,
Executive shall receive a stock option grant of Four Hundred Twelve Thousand One
Hundred Twenty-Five (412,125) Incentive Stock Options (“ISOs”), which shall be
granted pursuant to the Equity Incentive Plan. The exercise price for the ISOs
shall be no less than the fair market value of the Company’s common stock at the
date of grant. The ISOs shall vest based on increases of the Company’s stock
price during six-month periods, which periods end at the end of Q2 and Q4. After
the Company reports Q2 and Q4 earnings, 29,438 ISOs shall vest if the Company’s
stock price has increased $0.25 per share over the price at the end of the prior
6-month period. If the stock price increases more or less than $0.25 per share,
the number of ISOs that shall vest shall be proportionate to the stock price
increase to $0.25 (e.g. if the Company’s stock price increases $0.20, then
23,550 ISOs shall become vested). The stock price on the date of grant is the
floor for the initial period. The price at the end of each 6-month period (which
shall be used as the floor for the subsequent 6-month period) shall be
determined using ten-day trailing VWAP after reporting Q2 and Q4 earnings.
Notwithstanding the foregoing, (i) no ISOs shall vest following a termination of
Executive’s employment, and (ii) any unvested ISOs shall automatically vest
immediately prior to the consummation of a Change in Control based on the
negotiated share price consistent with the vesting scheme outlined above in this
section (e.g. if the Company’s negotiated sale price is $1.00 over the last
floor price, then 4 x 29,438 = 117,752 ISOs shall vest).

For purposes of this Agreement, the following terms shall have the meanings
given:

“Change in Control” shall have the meaning ascribed to it in Section 2(e) of the
Equity Incentive Plan; provided, however, that a merger or other transaction
effected solely for the purpose of changing the domicile of the Company shall
not constitute a “Change in Control” for purposes of this Agreement.

“Equity Incentive Plan” means that certain 2017 Equity Incentive Plan
established by the Company for the benefit of employees, officers, directors and
consultants of the Company.

6. Fringe Benefits.

a. Vacation. Executive shall not accrue any vacation, but shall be entitled to
take unlimited vacation during the term of this Agreement, pursuant to the terms
of Employer’s unlimited vacation policy, so long as the vacation time does not
interfere with the Executive’s ability to complete his corporate obligations,
and only for time off for vacation and personal days, and not for other purposes
covered by leave of absence and paid sick leave policies.

b. Medical and Dental Insurance and Paid Sick Leave . Executive shall receive
medical and dental insurance benefits and paid sick leave as set forth in the
Employee Handbook for full-time employees. Executive shall be responsible for
paying for any premiums for medical and dental insurance for any beneficiaries
that he desires to be covered. Executive will be deemed to receive income
attributable to the benefits provided pursuant to this Section in accordance
with and to the extent required by

 

3



--------------------------------------------------------------------------------

applicable law and Internal Revenue Service regulations, and shall be
responsible for any and all applicable tax liability arising from such benefits.
The Company reserves the right in its sole discretion to alter, suspend, amend,
or discontinue any and all of its Executive benefits, and Executive policies and
procedures, in whole or in part, at any time with or without notice.

c. Retirement Benefits. Executive shall receive retirement benefits (defined
benefit contribution (401K) and pension plan) as set forth in the Employee
Handbook.

7. Business Expenses. OSS shall reimburse Executive for reasonable and necessary
expenses incurred by Executive in the ordinary course of business for OSS, in
accordance with OSS’ policies and procedures.

8. Location. Executive’s principal place of employment shall be the Company’s
facility in Escondido, California, provided that Executive will be required to
travel from time to time to other locations in connection with the Company’s
business.

9. Travel Expense. When traveling on Company business Executive will be
permitted to fly Business Class for international travel. Executive is expected
to relocate so that he resides in Southern California within the first six
(6) months of employment. The Company will reimburse Executive for Coach
Class airfare for commuting to and from his current residence to his principal
place of employment for the sooner of when he has established his residence in
Southern California or six (6) months. This reimbursement will cease after six
(6) months of employment if Executive has not relocated his residence to
Southern California.

10. Termination. This Agreement and the employment of Executive shall terminate
prior to its expiration date under any of the following conditions:

a. The death of Executive.

b. The complete disability of Executive (“Complete Disability”), which means
Executive’s inability to perform Executive’s duties under this Agreement,
whether with or without reasonable accommodation, by reason of any incapacity,
physical or mental, which the Board, based upon medical advice or an opinion
provided by a licensed physician acceptable to the Board, determines to have
incapacitated Executive from satisfactorily performing all of Executive’s usual
services for the Company, with or without reasonable accommodation, for a period
of at least one hundred eighty (180) days during any twelve (12) month period
(whether or not consecutive). Based upon such medical advice or opinion, the
determination of the Board shall be final and binding and the date such
determination is made shall be the date of such Complete Disability for purposes
of this Agreement.

c. Upon receipt by Executive of written notice from OSS that Executive’s
employment is being terminated for “good cause.” OSS has “good cause” to
terminate Executive’s employment if:

 

4



--------------------------------------------------------------------------------

i. Executive fails or refuses to faithfully and diligently perform the usual and
customary duties of his employment which failure or refusal is not cured within
thirty (30) days after written notice thereof is given to Executive; or

ii. Executive fails or refuses to comply with the material policies, standards
and/or rules of Employer which from time to time may be established; or

iii. Executive fails or refuses to act in accordance with any lawful direction
or order of Employer; or

iv. It is determined that Executive has conducted himself in an unprofessional,
unethical, illegal or fraudulent manner, or has acted in a manner detrimental to
the reputation, character or standing of Employer; including, but not limited
to, theft or misappropriation of Employer’s assets, engaging in unlawful
discriminatory or harassing conduct, working while under the influence of
alcohol or illegal drugs, the filing of false expense or related reports, or
being convicted of a felony; or

v. Executive violates any term or condition of this Agreement.

d. Upon receipt by Executive of written notice from OSS that Executive’s
employment is being terminated for “other than good cause”;

e. Upon sixty (60) days’ written notice by Executive that he is resigning his
employment from OSS.

f. Upon sixty (60) days’ written notice by Executive that he is resigning his
employment for “Good Reason”, as defined in Section 11 below; and

g. Upon the term of the Agreement expiring pursuant to Section 2 above.

11. Good Reason. “Good Reason” for Executive to terminate Executive’s employment
hereunder shall mean the occurrence of any of the following events without
Executive’s consent: (i) a material adverse change in Executive’s duties,
authority or responsibilities relative to the duties, authority or
responsibilities in effect immediately prior to such reduction, the removal of
Executive as President and CEO of the Company; provided, however, that a
reduction in duties, position or responsibilities solely by virtue of the
Company being acquired and made part of a larger entity (as, for example, when
Executive retains a similar position with a subsidiary of the acquiring entity
following a Change of Control, but Executive does not hold the same position in
the acquiring entity) shall not constitute “Good Reason;” and, provided, further
that Executive’s removal from the Board shall not constitute “Good Reason;” (ii)
a material diminution in Executive’s base compensation; or (iii) a material
breach by the Company of its obligations under this Agreement; provided,
however, that, such termination by Executive shall only be deemed for “Good
Reason” pursuant to the foregoing definition if: (A) Executive gives the Company
written notice of Executive’s intent to terminate for Good Reason within sixty

 

5



--------------------------------------------------------------------------------

(60) days following the first occurrence of the condition(s) that Executive
believes constitute(s) Good Reason, which notice shall describe such
condition(s); (B) the Company fails to remedy such condition(s) within thirty
(30) days following receipt of the written notice (the “Cure Period”); and
(C) Executive voluntarily terminates Executive’s employment within sixty
(60) days following the end of the Cure Period pursuant to Section 10(f) above.

12. Compensation Upon Termination.

a. For Good Cause. In the event Executive is terminated for good cause as
defined in Section 10(c) above, he shall receive notice that his employment is
terminated and shall receive regular, unpaid wages, expenses and other money due
to Executive through the termination date. Executive is entitled to no other
severance compensation when he is terminated for good cause as defined in
Section 10(c) above.

b. For Other Than Good Cause. In the event Executive’s employment is terminated
for other than good cause as defined in Section 10(d) above, or he resigns for
good reason as set forth in Section 10(f) and 11 above, Employer shall pay
Executive all Base Salary, earned through the date of termination, less standard
deductions and withholdings, and any unreimbursed expenses incurred in
accordance with Company policy. In addition, upon Executive signing and
returning an effective waiver and release of claims on a release form provided
by the Company to Executive at or after his termination (hereinafter “Release
and Waiver”) within the time frame set forth therein, but in no event later than
forty-five (45) days following Executive’s termination date, Executive shall be
entitled to: (1) separation payments in an aggregate amount of twelve
(12) months of Executive’s then-current Base Salary, paid to Executive on the
Company’s regular paydays, subject to standard payroll deductions and
withholdings, with the first such payment being made, subject to Section 12(b)
below, on the first payday following the date the Release and Waiver becomes
effective (it being understood that such first payment shall include any amounts
otherwise payable hereunder on paydays that occur prior to the date the Release
and Waiver becomes effective); and (2) provided that Executive timely elect such
coverage, the continuation of Executive’s group health continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”) at
the Company’s expense for a period of twelve (12) months following the
termination date; provided, however, that in the event Executive becomes
eligible for comparable group insurance coverage in connection with new
employment, such COBRA premium payments by the Company shall terminate
immediately, and (3) unvested RSU’s shall accelerate so that an additional
twelve (12) months of RSU’s shall vest from the termination date. In the event
Executive pursues a claim for breach of contract, Executive agrees that the
maximum damage that Executive may recover for breach of contract is twelve
(12) months’ salary at his then current wage level, twelve (12) months’ COBRA
premiums and the value of twelve (12) months of accelerated vesting of RSU’s, as
that is the maximum Executive may recover pursuant to the provisions of this
Section. The payments described in this Section 12(b) are collectively referred
to as “Severance Benefits.”

 

6



--------------------------------------------------------------------------------

c. Death or Permanent Disability. In the event Executive dies or becomes
Completely Disabled as defined in this Agreement, OSS’ obligations hereunder
shall terminate after paying Executive any compensation owed through the last
day he worked, including any bonus that has been earned but not yet paid to
Executive.

d. Resignation. Executive may resign by providing sixty (60) days’ advance
notice of the termination of the Agreement as defined in Section 10(e), and
shall be paid for the remainder of the time he continues to be employed at OSS,
up to a maximum of sixty (60) days, plus any unpaid expenses and other money due
to Executive.

e. Expiration of Term. If Executive’s employment terminates due to the
expiration of the then current term of the Agreement, OSS’s obligations
hereunder shall terminate after paying Executive regular, unpaid wages through
the termination date, plus any unpaid expenses and any other money due to
Executive. In addition, upon Executive signing and returning an effective waiver
and release of claims on a release form provided by the Company to Executive at
or after his termination (hereinafter “Release and Waiver”) within the time
frame set forth therein, but in no event later than forty-five (45) days
following Executive’s termination date, Executive shall be entitled to
separation payments in an aggregate amount of three (3) months of Executive’s
then-current Base Salary, paid to Executive on the Company’s regular paydays,
subject to standard payroll deductions and withholdings, with the first such
payment being made, subject to Section 13(b) below, on the first payday
following the date the Release and Waiver becomes effective (it being understood
that such first payment shall include any amounts otherwise payable hereunder on
paydays that occur prior to the date the Release and Waiver becomes effective).

13. Application of Internal Revenue Code Section 409A.

a. Notwithstanding anything to the contrary herein, the following provisions
apply to the extent severance benefits provided herein are subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations and other guidance thereunder and any state law of similar
effect (collectively “Section 409A”). To the extent required by Section 409A,
Severance Benefits shall not commence until Executive has a “separation from
service” for purposes of Section 409A. Each installment of Severance Benefits is
a separate “payment” for purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and
the Severance Benefits are intended to satisfy the exemptions from application
of Section 409A provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if such exemptions are not available
and Executive is, upon separation from service, a “specified employee” for
purposes of Section 409A, then, solely to the extent necessary to avoid adverse
personal tax consequences under Section 409A, the timing of the Severance
Benefits payments shall be delayed until the earlier of (i) twelve (12) months
and one day after Executive’s separation from service, or (ii) Executive’s
death.

b. Executive shall receive Severance Benefits only if Executive executes and
return to the Company the Release and Waiver no later than forty-five (45)

 

7



--------------------------------------------------------------------------------

days following Executive’s termination date, and permits the Release and Waiver
to become effective in accordance with its terms (such latest permitted date,
the “Release and Waiver Deadline”). If the Severance Benefits are not covered by
one or more exemptions from the application of Section 409A and the Release and
Waiver could become effective in the calendar year following the calendar year
in which Executive separates from service, the Release and Waiver will not be
deemed effective any earlier than the Release and Waiver Deadline. None of the
Severance Benefits will be paid or otherwise delivered prior to the effective
date of the Release and Waiver. Except to the minimum extent that payments must
be delayed because Executive is a “specified employee” or until the
effectiveness of the Release and Waiver, all amounts will be paid in accordance
with Section 12(b) above.

c. The Severance Benefits are intended to qualify for an exemption from
application of Section 409A or comply with its requirements to the extent
necessary to avoid adverse personal tax consequences under Section 409A, and any
ambiguities herein shall be interpreted accordingly.

14. Limitation on Payments.

a. If any payment or benefit Executive will or may receive from the Company or
otherwise (a “280G Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment pursuant to this Agreement (a “Payment”) shall
be equal to the Reduced Amount. The “Reduced Amount” shall be either (x) the
largest portion of the Payment that would result in no portion of the Payment
(after reduction) being subject to the Excise Tax or (y) the largest portion, up
to and including the total, of the Payment, whichever amount (i.e., the amount
determined by clause (x) or by clause (y)), after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for Executive. If more
than one method of reduction will result in the same economic benefit, the items
so reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

b. Notwithstanding any provision of paragraph (a) to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A of the Code that
would not otherwise be subject to taxes pursuant to Section 409A of the Code,
then the Reduction Method and/or the Pro Rata Reduction Method, as the case may
be, shall be modified so as to avoid the imposition of taxes pursuant to
Section 409A of the Code as follows: (A) as a first priority, the modification
shall preserve to the greatest extent possible, the greatest economic benefit
for Executive as determined on an after-tax basis; (B) as a second priority,
Payments that are contingent on future events (e.g., being terminated

 

8



--------------------------------------------------------------------------------

without cause), shall be reduced (or eliminated) before Payments that are not
contingent on future events; and (C) as a third priority, Payments that are
“deferred compensation” within the meaning of Section 409A of the Code shall be
reduced (or eliminated) before Payments that are not deferred compensation
within the meaning of Section 409A of the Code.

c. Unless Executive and the Company agree on an alternative accounting firm or
law firm, the accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the Change in Control
shall perform the foregoing calculations. If the accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, the Company shall appoint a nationally
recognized accounting or law firm to make the determinations required hereunder.
The Company shall bear all expenses with respect to the determinations by such
accounting or law firm required to be made hereunder. The Company shall use
commercially reasonable efforts to cause the accounting or law firm engaged to
make the determinations hereunder to provide its calculations, together with
detailed supporting documentation, to Executive and the Company within fifteen
(15) calendar days after the date on which Executive’s right to a 280G Payment
becomes reasonably likely to occur (if requested at that time by Executive or
the Company) or such other time as requested by Executive or the Company.

d. If Executive receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of Section 13(a) and the Internal Revenue Service
determines thereafter that some portion of the Payment is subject to the Excise
Tax, Executive shall promptly return to the Company a sufficient amount of the
Payment (after reduction pursuant to clause (x) of Section 13(a)) so that no
portion of the remaining Payment is subject to the Excise Tax. For the avoidance
of doubt, if the Reduced Amount was determined pursuant to clause
(y) Section 13(a), Executive shall have no obligation to return any portion of
the Payment pursuant to the preceding sentence.

15. Arbitration/Sole Remedy for Breach of Agreement. In the event of any dispute
between OSS and Executive concerning any aspect of the employment relationship,
including any disputes relating to termination, all such disputes shall be
resolved by binding arbitration before a single neutral arbitrator pursuant to
the Federal Arbitration Act, as follows. This provision shall supersede any
prior arbitration agreement, policy or understanding between the parties. The
parties intend to revoke any prior arbitration agreement.

a. Claims Covered by the Agreement. Executive and OSS mutually consent to the
resolution by final and binding arbitration of all claims or controversies
(“claims”) that OSS may have against Executive or that Executive may have
against OSS or against its officers, directors, partners, employees, agents,
pension or benefit plans, administrators, or fiduciaries, franchisors, or any
parent, subsidiary or affiliated company or corporation (collectively referred
to as “OSS”), relating to, resulting from, or in any way arising out of
Executive’s employment relationship with OSS and/or the termination of
Executive’s employment relationship with OSS, to the extent permitted by law.
The

 

9



--------------------------------------------------------------------------------

claims covered by this Agreement include, but are not limited to, claims for
wages or other compensation due; claims for penalties or premium pay; claims for
breach of any contract or covenant (express or implied); tort claims (including,
but not limited to, those relating to performance or reputation); claims for
discrimination, harassment, and/or retaliation (including, but not limited to,
race, religious creed (which includes religious dress and grooming practices),
color, national origin, ancestry, physical disability, mental disability,
medical condition, genetic information, marital status, sex (which includes
pregnancy, childbirth, breastfeeding, and related medical conditions), gender,
gender identity, gender expression, age, sexual orientation, military or veteran
status, or any other consideration made unlawful by federal, state or local
laws, ordinances, or regulations); claims for violation of any leaves of absence
or accommodations laws; claims for wrongful termination or whistleblowing;
claims for benefits (except where an employee benefit or pension plan specifies
that its claims procedure shall culminate in an arbitration procedure different
from this one); claims for violation of trade secret, proprietary, or
confidential information laws; claims for unfair business practices; claims for
invasion of privacy; and claims for violation of any public policy, federal,
state, or other governmental law, statute, regulation, or ordinance.

b. Claims Not Covered by the Agreement. Claims Executive may have for workers’
compensation (excluding discrimination claims under workers’ compensation
statutes, unemployment compensation benefits, or claims under the Private
Attorney General Act of 2004 (“PAGA”), California Labor Code Sections 2699 et
seq.) are not covered by this Agreement.

c. Required Notice of Claims and Statute of Limitations. Arbitration may be
initiated by Executive by serving or mailing a written notice to the Chairperson
of the Board of OSS. Arbitration may be initiated by OSS by serving or mailing a
written notice to Executive at his or her last known address. The notice shall
identify and describe the nature of all claims asserted and the facts upon which
such claims are based. The written notice shall be served or mailed within the
applicable statute of limitations period set forth by federal or state law.

d. Arbitration Procedures.

i. After demand for arbitration has been made by serving written notice under
the terms of Section 15(c) of this Agreement, the party demanding arbitration
shall file a demand for arbitration with the office of Judicial Arbitration and
Mediation Services (“JAMS”) located in San Diego, California. The arbitrator
shall be selected from the JAMS panel and the arbitration shall be conducted
pursuant to JAMS policies and procedures. All rules governing the arbitration
shall be the rules as set forth by JAMS. If the dispute is employment-related,
the dispute shall be governed by JAMS’ then current version of the national
rules for the resolution of employment disputes. JAMS’ then applicable rules
governing the arbitration may be obtained from JAMS’ website which currently is
www.jamsadr.com.

ii. The arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the state in which the claim arose, or federal law, or both, as

 

10



--------------------------------------------------------------------------------

applicable to the claim(s) asserted. The arbitrator shall have exclusive
authority to resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this Agreement, including but not limited to any
claim that all or any part of this Agreement is void or voidable.

iii. Either party may file a motion for summary judgment with the arbitrator.
The arbitrator is entitled to resolve some or all of the asserted claims through
such a motion. The standards to be applied by the arbitrator in ruling on a
motion for summary judgment shall be the applicable laws as specified in
Section 15(d) (ii) of this Agreement.

iv. Discovery shall be allowed and conducted pursuant to the then applicable
arbitration rules of JAMS, provided that the parties shall be entitled to
discovery sufficient to adequately arbitrate their claims and defenses. The
arbitrator is authorized to rule on discovery motions brought under the
applicable discovery rules.

e. Construction. These arbitration provisions shall be construed and enforced
pursuant to the FAA. The Arbitrator, and not any federal, state, or local court
or agency, shall have the exclusive authority to resolve any dispute relating to
the interpretation, applicability, enforceability, or formation of these
arbitration provisions, including, but not limited to, any claim that all or any
part of this Agreement is void or voidable. Any disputes regarding the
enforceability or validity of these arbitration provisions shall be resolved as
if the Arbitrator or other decision-maker, if any, is acting as a federal
district court judge applying the FAA and its precedent.

f. Application for Emergency Injunctive and/or Other Equitable Relief. Claims by
OSS or Executive for emergency injunctive and/or other equitable relief relating
to unfair competition and/or the use and/or unauthorized disclosure of trade
secrets or confidential information shall be submitted to JAMS for emergency
treatment. The parties agree that the JAMS administrator may select a neutral
hearing officer (subject to conflicts) to hear the emergency request only. The
hearing officer should be experienced in considering requests for emergency
injunctive and/or other equitable relief. The hearing officer shall conform his
consideration and ruling with the applicable legal standards as if this matter
were heard in a court of law in the applicable jurisdiction for such a dispute.

g. Arbitration Decision. The arbitrator’s decision will be final and binding.
The arbitrator shall issue a written arbitration decision revealing the
essential findings and conclusions upon which the decision and/or award is
based. A party’s right to appeal the decision is limited to grounds provided
under applicable federal or state law.

h. Place of Arbitration. The arbitration will be at a mutually convenient
location that must be within 50 miles of Executive’s last company employment
location. If the parties cannot agree upon a location, then the arbitration will
be held at JAMS’ office nearest to Executive’s last employment location.

 

11



--------------------------------------------------------------------------------

i. Representation, Fees and Costs. Each party may be represented by an attorney
or other representative selected by the party. Each party shall be responsible
for its own attorneys’ or representative’s fees. However, if any party prevails
on a statutory claim that affords the prevailing party’s attorneys’ fees, or if
there is a written agreement providing for fees, the arbitrator may award
reasonable fees to the prevailing party. OSS shall be responsible for the
arbitrator’s fees and costs to the extent they exceed any fee or cost that
Executive would be required to bear if the action were brought in court.

j. Waiver Of Jury Trial/Exclusive Remedy. Executive and OSS knowingly and
voluntarily waive any constitutional right to have any dispute between them
decided by a court of law and/or by a jury in court.

k. Waiver of Representative/Class Action Proceedings. Executive and OSS
knowingly and voluntarily agree to bring any claims governed by this Agreement
in his/its individual capacity and not as a plaintiff, class member or
representative in any purported class or representative action. They further
agree to waive any right to participate in any representative or class action
proceeding related to any claims governed by this Agreement. OSS and Executive
also agree that the arbitrator may not consolidate more than one individual’s
claims, and may not otherwise preside over any form of representative or class
action proceeding, including, but not limited to, any representative action
under California Business and Professions Code Sections 17200 et seq. For
purposes of this Agreement, the term “representative” used in this section
specifically excludes any claims, causes of action, or actions brought under
PAGA (“PAGA claims”). Accordingly, any PAGA claims must be pursued in the
appropriate court of law. However, if either Executive or OSS have other claims
or actions against each other covered by this Agreement, then they agree that
those non-PAGA claims must first be pursued in arbitration, regardless of which
claims or actions were filed first. The pending court PAGA action shall be
stayed pending full and final resolution of the arbitration pursuant to
California Code of Civil Procedure Section 1281.2 and related law.

16. Certain Covenants.

a. Noncompetition. Except as may otherwise be approved by the Board, during the
Term of Executive’s employment, Executive shall not have any ownership interest
(of record or beneficial) in, or have any interest as an Executive, salesman,
consultant, officer or director in, or otherwise aid or assist in any manner,
any firm, corporation, partnership, proprietorship or other business that
engages in any county, city or part thereof in the United States and/or any
foreign country in a business which competes directly or indirectly (as
determined by the Board) with the business of the Company in such county, city
or part thereof, so long as the Company or any successors in interest to the
business and goodwill of the Company, remains engaged in such business in such
county, city or part thereof or continues to solicit customers or potential
customers therein; provided, however, that Executive may own, directly or
indirectly, solely as an investment, securities of any entity which are traded
on any national securities exchange if Executive (x) is not a controlling person
of, or a member

 

12



--------------------------------------------------------------------------------

of a group which controls, such entity; or (y) does not, directly or indirectly,
own one percent (1%) or more of any class of securities of any such entity.

b. Confidential Information. Executive and the Company have entered into the
Company’s standard Executive proprietary Inventions and Invention Assignment
Agreement, or such similar document as commonly used by the Company (the
“Proprietary Information and Inventions Agreement”). Executive agrees to perform
each and every obligation of Executive therein contained.

c. Solicitation of Executives. Executive shall not during the Term of
Executive’s employment and for the applicable severance period for which
Executive receives severance benefits following any termination hereof pursuant
to Section 12 above (regardless of whether Executive receives such severance
benefits in a lump sum payment) (the “Restricted Period”), directly or
indirectly, solicit or encourage to leave the employment of the Company, any
Executive of the Company.

d. Rights and Remedies Upon Breach. If Executive breaches or threatens to commit
a breach of any of the provisions of this Section 16 (the “Restrictive
Covenants”), the Company shall have the following rights and remedies, each of
which rights and remedies shall be independent of the other and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity:

i. Specific Performance. The right and remedy to have the Restrictive Covenants
specifically enforced by any court having equity jurisdiction, all without the
need to post a bond or any other security or to prove any amount of actual
damage or that money damages would not provide an adequate remedy, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide
adequate remedy to the Company; and

ii. Accounting and Indemnification. The right and remedy to require Executive
(i) to account for and pay over to the Company all compensation, profits,
monies, accruals, increments or other benefits derived or received by Executive
or any associated party deriving such benefits as a result of any such breach of
the Restrictive Covenants; and (ii) to indemnify the Company against any other
losses, damages (including special and consequential damages), costs and
expenses, including actual attorneys’ fees and court costs, which may be
incurred by them and which result from or arise out of any such breach or
threatened breach of the Restrictive Covenants.

e. Severability of Covenants/Blue Penciling. If any court determines that any of
the Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect, without regard to the invalid portions. If any court
determines that any of the Restrictive Covenants, or any part thereof, are
unenforceable because of the duration of such provision or the area covered
thereby, such court shall have the power to reduce the duration or area of such
provision and, in its reduced form, such provision shall then be

 

13



--------------------------------------------------------------------------------

enforceable and shall be enforced. Executive hereby waives any and all right to
attack the validity of the Restrictive Covenants on the grounds of the breadth
of their geographic scope or the length of their term.

f. Enforceability in Jurisdictions. The Company and Executive intend to and do
hereby confer jurisdiction to enforce the Restrictive Covenants upon the courts
of any jurisdiction within the geographical scope of such covenants. If the
courts of any one or more of such jurisdictions hold the Restrictive Covenants
wholly unenforceable by reason of the breadth of such scope or otherwise, it is
the intention of the Company and Executive that such determination not bar or in
any way affect the right of the Company to the relief provided above in the
courts of any other jurisdiction within the geographical scope of such
covenants, as to breaches of such covenants in such other respective
jurisdictions, such covenants as they relate to each jurisdiction being, for
this purpose, severable into diverse and independent covenants.

17. Restriction on Use of Confidential Information.

a. Nondisclosure. Executive will not publish or disclose or allow to be
published or disclosed, Confidential Information to any person who is not an
employee of OSS unless such disclosure is necessary to the performance of
Executive’s obligations under this Agreement.

b. Surrender Upon Termination of Agreement. Upon termination of this Agreement
for any reason, Executive will surrender to OSS all documents and materials in
his possession and/or control which contain Confidential Information. Executive
further agrees to return any and all other documents, materials, computer disks,
or other items or property provided to Executive by OSS during the term of this
Agreement upon the termination of this Agreement for any reason.

c. Prohibition Against Unfair Competition. Executive will not use any
Confidential Information to engage in competition with OSS at any time during
the term of this Agreement or after the termination of this Agreement for any
reason.

18. Solicitation of Employees.

a. Information About Other Employees. Executive may be called upon to work
closely with employees of OSS in performing services under this Agreement. All
information about such employees which becomes known to Executive during the
course of this Agreement, and which is not otherwise known to the public,
including compensation or commission structure, is Confidential Information of
OSS and shall not be used by Executive in soliciting employees of OSS at any
time during or after termination the termination of this Agreement.

b. Solicitation of Employees Prohibited. During the term of this Agreement,
Executive shall not, directly or indirectly ask or encourage any employee(s) of
OSS to leave their employment with OSS, or solicit any employee(s) of OSS for
employment elsewhere.

 

14



--------------------------------------------------------------------------------

19. Representation Concerning Prior Agreements. Executive represents to OSS that
he is not bound by any non-competition and/or non-solicitation agreement that
would preclude, limit or in any manner affect this Agreement. Executive further
represents that he can fully perform the duties under this Agreement without
violating any obligations Executive may have to any other company or person,
including but not limited to, misappropriating any confidential information
acquired from a company or person and agrees that he has not and will not
misappropriate any confidential information acquired from a company or person.
Executive agrees that he will indemnify and hold OSS harmless from any and all
liability and damage, including attorneys’ fees and costs, resulting from any
breach of this provision.

20. Violations of Confidential Information, Solicitation and Written Material
Clauses. Executive agrees and acknowledges that the violation of any of the
provisions contained in Section 16 through 19 hereof would cause irreparable
injury to OSS, that the remedy at law for any violation or threatened violation
thereof would be inadequate, and that OSS shall be entitled to temporary and
permanent injunctive relief or other equitable relief without the necessity of
proving actual damages. Such relief may be obtained based on the procedure set
forth in Section 15(e) above.

21. Successors and Assigns. The rights and obligations of OSS under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of OSS. Executive shall not be entitled to assign any of his rights
or obligations under this Agreement.

22. Governing Law. This Agreement shall be interpreted, construed, governed and
enforced in accordance to the laws of the State of California.

23. Amendments. No amendment or modification of the terms or conditions of this
Agreement shall be valid unless in writing and signed by the parties hereto.

24. Separate Terms. Each term, condition, covenant or provision of this
Agreement shall be reviewed as separate and distinct, and in the event that any
such term, covenant or provision shall be held by a court of competent
jurisdiction to be invalid, the remaining provisions shall continue in full
force and effect.

25. Waiver. A waiver by either party of a breach of provision or provisions of
this Agreement shall not constitute a general waiver, or prejudice the other
party’s right otherwise to demand strict compliance with that provision or any
other provisions in this Agreement.

26. Notices. Any notices required or permitted to be given under this Agreement
shall be sufficient, if in writing, sent by mail to his residence in the case of
Executive, or hand delivered to Executive, or to its principal office in the
case of OSS.

27. Entire Agreement. Executive acknowledges receipt of this Agreement and
agrees that this Agreement represents the entire Agreement with OSS concerning
the subject matter hereof, and supersedes any previous oral or written
communications, representations, understandings or Agreements with OSS or any
agent thereof. Executive

 

15



--------------------------------------------------------------------------------

understands that no representative of OSS has been authorized to enter into any
Agreement or commitment with Executive, which is inconsistent in any way with
the terms of this Agreement.

IN WITNESS HEREOF, the parties have executed this Agreement as of the dates set
forth below.

 

Dated: June 24, 2020

     

/s/ David Raun

     

David Raun

     

One Stop Systems, Inc.

Dated: June 24, 2020

     

/s/ John W. Morrison, Jr.

     

By: John W. Morrison, Jr.

     

Title: Secretary

 

16